   Case 1:09-cv-05900-JPO-RLE Document 1324 Filed 09/15/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 MR. JEREMY LEVIN, DR. LUCILLE                    Case No. 1:09-cv-05900-JPO-RLE
 LEVIN, and SUZELLE M. SMITH,
 TRUSTEE OF THE JEREMY ISADORE                    M18-302
 LEVIN 2012 REVOCABLE TRUST, AS
 AMENDED,                                         ORDER DIRECTING THE CLERK
                                                  TO ISSUE WRIT OF EXECUTION
                      Plaintiffs,                 IN SATISFACTION OF 28 U.S.C.
                                                  § 1610(c)
        -v-

 ISLAMIC REPUBLIC OF IRAN;
 IRANIAN MINISTRY OF
 INFORMATION AND SECURITY; and
 IRANIAN ISLAMIC
 REVOLUTIONARY GUARD CORPS,

                      Defendants.


       Upon consideration of the Petitioners’ Motion and Application pursuant to 28

U.S.C. § 1610 for an Order finding that a reasonable period of time has elapsed and

directing the Clerk to issue a Writ of Execution to enforce judgments entered in

favor of the Levins in the underlying matter in United States District Court for the

District of Columbia and duly registered in this Court against property of the Islamic

Republic of Iran, the Iranian Ministry of Information and Security, and the Iranian

Islamic Revolutionary Guard Corps (“Iranian Judgment Debtors”) and their agencies

and instrumentalities, including but not limited to, assets, namely $9,998,941.91

associated with the petroleum tanker Nautic (a/k/a Gulf Sky), with International

Maritime Organization (“IMO”) number 9150377, held by Wells Fargo Bank, N.A.

(“Wells Fargo”), who maintains branches in this District, the supporting

Memorandum of Law dated August 11, 2020, and the accompanying Declaration of
     Case 1:09-cv-05900-JPO-RLE Document 1324 Filed 09/15/20 Page 2 of 3




Suzelle Smith dated August 11, 2020 (“Smith Decl.”); the Court makes the

following findings:

1.     On February 6, 2008, the United States District Court for the District of

       Columbia entered judgments in the combined amount of $28,807,719.00

       against the Iranian Judgment Debtors in favor of Dr. Lucille Levin and the

       late Jeremy Levin in an action brought under 28 U.S.C. § 1605(a)(7). Levin

       v. Islamic Republic of Iran, 529 F. Supp. 2d 1, 5-13 (D.D.C. 2007). Pursuant

       to 28 U.S.C. § 1961, the Levins are also entitled to post judgment interest.

2.     The Levins gave notice of the entry of judgment to Iranian Judgment

       Debtors through court and diplomatic channels on October 14, 2008,

       pursuant to the Foreign Sovereign Immunities Act (“FSIA”), 28 U.S.C.

       §1608(e). See Exhibit A to Smith Decl., Letter from William P. Fritzlen to

       Nancy Mayer-Whittington, dated January 16, 2009.

3.     On April 20, 2009, the Levins registered their judgment in this Court,

       Judgment Number 09,0732, Docket Number M 18-302. See Exhibit B to

       Smith Decl. at Attachment A, Certification of Judgment for Registration in

       Another District, Levin v. Islamic Republic of Iran, Judgment No. 09,0732;

       Docket No. Ml8-302 (S.D.N.Y. Apr. 20, 2009). The Levins obtained a

       renewal of their Judgment from the SDNY Court on January 3, 2019. See

       Exhibit B to Smith Decl., Renewal of Judgment In A Civil Action, Levin v.

       Islamic Republic of Iran, Case No. 18-cv-11576 (S.D.N.Y. Jan. 3, 2019).

4.     On July 2, 2012, Jeremy Levin assigned and transferred all of his rights

       and/or interests in his judgment to the Jeremy Isadore Levin 2012 Revocable



                                           2
     Case 1:09-cv-05900-JPO-RLE Document 1324 Filed 09/15/20 Page 3 of 3




         Trust. Dkt. 1298 ¶ 5.

5.       Petitioners’ judgments have remained partially unsatisfied and they have just

         recently identified assets belonging to the Iranian Judgment Debtors and

         their agencies and instrumentalities (“the Property”), including but not

         limited to assets held by Wells Fargo. See Exhibit C to Smith Decl.

6.       Over twelve (12) years have passed between the entry of judgment against the

         Iranian Judgment Debtors and the giving of notice to the Iranian Judgment

         Debtors under 28 U.S.C. § 1608(e) and the registration of Petitioners’

         judgment in this District, which the Court finds is a reasonable time period

         before the issuance of a writ of execution under 28 U.S.C. § 1610(c);

         therefore:

         IT IS ORDERED that, in accordance with 28 U.S.C. § 1610(c), the Court

directs the Clerk of the Court to issue a Writ of Execution with respect to the

Property for the Judgment registered by the Levins in this Court; and

         IT IS FURTHER ORDERED that the Clerk of this Court is authorized and

directed to issue such further writs in aid of execution as warranted under, and in

accordance with Rule 69 of the Federal Rules of Civil Procedure consistent with this

Order.

         IT IS SO ORDERED.


        September 15, 2020
Dated: __________________                   ____________________________________
      New York, New York                    JUDGE OF THE UNITED STATES
                                            DISTRICT COURT, SOUTHERN
                                            DISTRICT OF NEW YORK




                                             3
